

116 HR 6564 IH: Fresh Produce for Kids in Need Act
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6564IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Harder of California (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Families First Coronavirus Response Act to include the fresh fruit and vegetable program under the Richard B. Russell National School Lunch Act as a qualified program for purposes of certain national school lunch program requirement waivers addressing COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Fresh Produce for Kids in Need Act.2.Inclusion of fresh fruit and vegetable program as qualified programSection 2202(f)(1) of the Families First Coronavirus Response Act (Public Law 116–127) is amended by adding at the end the following: (E)The fresh fruit and vegetable program under section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a). .